FILED
                                                                                                        COURT OF APPEALS
                                                                                                            DIVISION Ii
                                                                                                    2014 DEC 16 AM 8: 36
    IN THE COURT OF APPEALS OF THE STATE OF WASHI                                                        GTO
                                                                                                                          TON
                                                     DIVISION II


In re the Dependency of:                                                             No. 45585 -4 -I1


J.D. T.,
                                      A Minor Child,


J. T.,
                                      Appellant,

         v.                                                                UNPUBLISHED OPINION


 STATE OF WASHINGTON, DEPARTMENT
 OF SOCIAL AND HEALTH SERVICES,

                                      Respondent.




         MAXA, J. —       JT appeals the ruling of the juvenile court finding that his son JDT is a

dependent child and that JDT should be placed in out of home care. The trial court based its


dependency finding on the abuse or neglect of JDT under RCW 13. 34.030( 6)( b) and on JT' s

inability to provide adequate care for JDT.

         A commissioner of this court considered JT' s appeal on an accelerated basis under RAP

18. 13A. The commissioner held that the juvenile court erred in concluding that JDT was a

dependent      child   based   on abuse or neglect under       RCW 13. 34. 030( 6)( b), but held that the juvenile


court did not err in concluding that JDT was a dependent child based on inability to provide

adequate care under       RCW 13. 34. 030( 6)(       c).   The commissioner therefore affirmed the juvenile


court' s order of dependency.

           JT filed a motion to modify the commissioner' s ruling. We granted the motion in part

solely to     address whether,    based   on   the   commissioner' s   ruling, the   case should   be   remanded   to
45585 -4 -II




the trial court to amend its dependency order to omit the RCW 13. 34.030( 6)( b) as a basis for

dependency.

        We now rule that this case must be remanded to juvenile court for entry of an amended

dependency order. Because the commissioner ruled that the juvenile court erred in concluding

that JDT   was a   dependent    child under   RCW 13. 34. 030( 6)( b),   the juvenile court' s dependency

order is erroneous in part. The trial court must enter an amended dependency order indicating

that its finding of dependency is based solely on RCW 13. 34. 030( 6)( c).

        Accordingly, we affirm the juvenile court' s finding that JDT is a dependent child, but

remand and direct the juvenile court to enter an amended dependency order stating that RCW

13. 34. 030( 6)( c) is the only basis for JDT' s dependency.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:




                                                         2